DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 5, 6, and 8-10 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Patent 8,265,950 to Howe et al. in view of U.S. Patent 5,619,559 to Kennedy in further view of U.S. Patent Application Publication 2009/0192904 to Patterson et al. in further view of U.S. Patent Application Publication 2002/0002495 to Ullman.
As to claim 1, Howe discloses method for creating a Pseudo-prescription for over the counter items that do not require prescriptions, and using the pseudo-prescription in a purchase transaction, transacted amongst an adjudication processor (Howe column 1 lines 28-42), the method comprising:
providing a retailer infrastructure that includes a point of sale server coupled to a store concentrator a product table, and/or one or more price book (Howe column 7 lines 1-65);
providing an adjudication processor and a claims processor with a process control server (Howe column 7 lines 1-65); and
creating a pseudo-prescription by the retailer infrastructure for an over the counter non-prescription item that does not typically require a prescription, the pseudo prescription containing a national drug code (NDC) for each over-the-counter item being purchased the pseudo-prescription is used in a purchase transaction of the non-prescription item (Howe column 8 lines 30-44). That the pseudo prescription is being used to associate each over the counter item with the customer’s benefit coverage is an intended use of the pseudo prescription and is not given patentable weight.
determining if the benefits processor supports real-time authorization requests (Howe column 9 lines 55-65 and claim 1);
Howe does not explicitly teach the method wherein if the adjudication processor switch determines that the claims processor cannot support a real-time authorization request, then the adjudication processor switch compares a previously retrieved financial transaction card available balance, from a financial processor, to an amount requested in a transaction data received from the retailer and determining that the balance is sufficient to cover the authorization request and submitting the transaction to the benefits processor for processing.
Kennedy discloses comparing a previously retrieved financial transaction card available balance, from a financial processor, to an amount requested in a transaction data received from an originating retailer (Kennedy column 4 lines 20-30) and determining that the balance is sufficient to cover the authorization request and submitting the transaction to the benefits processor for processing (Kennedy column 4 lines 20-30).
It would have been obvious to one of ordinary skill in the art at the time of the invention to determine if a client has sufficient funds to use a financial card as credit cards have a well known benefits to cash such as loss prevention.
Examiner notes that the claim recites an intended use of the pseudo-prescription (wherein the pseudo-prescription is used in a purchase transaction of the non-prescription item). This recitation of the intended use does not limit the claim to a particular structure or limit the scope of the claim. See MPEP 2103. Therefore, it is not necessary for Howe to disclose this feature.
However, Howe does not explicitly teach wherein the retail infrastructure is insulated from details of multiple purses and member demographics. Patterson discloses wherein the retail infrastructure is insulated from details of multiple purses and member demographics (Patterson [0063] and [0064]).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention by Applicant to isolate retail infrastructure from details of multiple purses and member demographics to simplify a transaction for the retailer.
However, Howe and Patterson do not explicitly teach formatting items in a market basket as National Council for Prescription Drug Programs (NCPDP) claim transactions.  And upon receipt, the benefits processor formatting a NCPDP Claim approval message to the adjudication processor switch, which re-attaches item data to the authorization message and submits it back to the point of sale server. 
Ullman discloses formatting items in a market basket as National Council for Prescription Drug Programs (NCPDP) claim transactions.  And upon receipt, the benefits processor formatting a NCPDP Claim approval message to the adjudication processor switch, which re-attaches item data to the authorization message and submits it back to the point of sale server (Ulman abstract and  [0025]-[0027]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize a market basket and standardized formatting to better integrate the invention with known standards to improve interoperability.
As to claim 5, see the discussion of claim 4, additionally, Howe discloses the method wherein based on rules provided by the process control server the adjudication processor switch formats an NCPDP claim transaction for the items in the market basket (Howe column 9 lines 45-67).
As to claim 6, see the discussion of claim 5, additionally, Howe discloses the method wherein the adjudication processor switch waits to complete a transaction to a retailer until the NCPDP Claim transaction(s) are processed (Howe column 9 lines 45-67)..
As to claims 8-10, these features are dependent on an alternative limitation in claim 1, they are rejected for the same reasons as claim 1.
Response to Arguments
Applicant's arguments filed 5/9/22 have been fully considered but they are not persuasive.
Applicant asserts that the references do not teach the newly added limitations. These limitations are similar to those previously claimed and previously addressed.  The claims are rejected for the same reasons as claims 8-11 in the action dated 1/8/13. 
The rejections are therefore maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eliza Lam whose telephone number is (571)270-7052.  The examiner can normally be reached on Monday-Friday 8-4:30PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELIZA A LAM/Primary Examiner, Art Unit 3686